COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 THE COUNTY OF EL PASO, TEXAS,                §              No. 08-17-00058-CV

                     Appellant,               §                 Appeal from the

 v.                                           §               243rd District Court

 JOEL NAVAR,                                  §            of El Paso County, Texas

                      Appellee.               §              (TC# 2017DCV0357)

                                           §
                                         ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until November 21, 2017. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Paul F. Grajeda, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before November 21, 2017.

       IT IS SO ORDERED this 20th day of October, 2017.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.